DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This action is in response to papers filed 2/24/2022. 
Claims 1-2, 6-9, 14, 19-21, 23-26 are pending. Claims 3-5, 10-13, 15-18, 22 have been cancelled.
Claims 6-8 and 23-24 have been withdrawn as being drawn to a nonelected invention.  
The following rejections for claims 1-2, 9, 14, 20-21, 25-26 are modified as necessitated by amendment.  Response to arguetmsn follows.
This action is FINAL.
Withdrawn Rejections
	The improper Markush rejection made in the previous office action has been withdrawn based upon amendments to the claims.  
The 35 USC 112b rejection made in the previous office action has been withdrawn based upon amendments to the claims.  
Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.



These judicial exceptions are not integrated into a practical application because the claims only recite the natural correlation, wherein the positive steps does not integrate the judicial expectation. The claim(s) does/do not include additional elements that are sufficient to amount to significantly more than the judicial exception because the steps are considered general and routine knowledge in the prior art (as discussed below).  
According to the 2019 Patent Eligibility Guidance an initial two step analysis is required for determining statutory eligibility.   
Step 1.  Is the claim directed to a process, machine, manufacture, or composition of matter? In the instant case the Step 1 requirement is satisfied as the claims are directed towards a process.  

The correlation of ratio of expression and increased susceptibility for prostate cancer is considered a natural correlation.  
Step 2A prong two.  Does the claim recite additional elements that integrate the judicial exception into a practical application?  The answer is no as the steps require only routine and convention steps and does not integrate the judicial exception to a practical application.  
Step 2B.  Does the claim recite additional elements that are significantly more than the judicial exceptions?  No as the claims do not require any elements that integrate the judicial exception.  
The steps that are not considered judicial expectations are determining mRNA expression and comparing the expression with a reference.  These steps are considered routine as the claims are limited to a general hybridization method, ISH.  As noted,  Srivastava et al. (US Patent Application Publication 2016/0326594 Nov 10, 2016) teaches determining increased mRNA expression of PCA3 (para 3-13, 17, 19) and that this expression can be detected in urine samples (para 71).  Zhang et al. (US Patent Application Publication 2016/0002735 Jan 7, 2016)   teaches methods of using probes in a FISH assay (ish assay) in order to detect particular markers (para 110 and 187).  In particular step d appears to be an optional step that only is required when there is an increased.
As such the claims have been rejected under 35 USC 101. 
Response to Arguments


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was 
Claims 14 is/are rejected under 35 U.S.C. 103 as being unpatentable over Srivastava et al. (US Patent Application Publication 2016/0326594 Nov 10, 2016) in view of Zhang et al. (US Patent Application Publication 2016/0002735 Jan 7, 2016) and Goel et al. (US Patent Application Publication 2020/0140953 effective filing date 2/28/2017). 
With regard to claim 14  Srivastava et al. determining diagnosis of prostate cancer by determining increased mRNA expression of PCA3 by hybridization (para 3-13, 17, 19) and that this expression can be detected in urine samples (para 71).  
However, Srivastava et al. does not teach expression levels of NKX3.1 and PRAC1 (Claim 14).  
With regard to claim 14, Zhang et al. teaches a method of detection prostate cancer by detection of expression of NKX3.1 (para 110, 124-125, 187).
With regard to claim  14,    Goel et al. teaches a method of determining susceptibility for cancer by determining mRNA expression level of PRAC1 over a control and determining that there is an increased with increased expression level (para 6, 8-15 and 17).. Goeal et al. teaches that the method can be performed on a urine sample 
Therefore it would be prima facie obvious to one of ordinary skill in the art to modify the method of Srivastava et al. to further compare other mRNA expression levels that have been associated with prostate cancer.  Further the ordinary artisan would have a reasonable expectation of success that expression can be detected in the samples by using routine hybridization techniques. 
 Response to Arguments
	The reply traverses the rejection.  A summary of the arguments is provided below with response to arguments following.  The reply asserts that FISH and RISH are distinct assays and that RISH as claimed is used to measure mRNA (p. 17).  The reply asserts that the reference does not teach determination of prostate cancer (p. 17-18).  The reply asserts that the markers are used in different cancers and not for diagnosis of prostate cancer (p. 19-20). The reply asserts that there is unexpected requires as this combination has high specificity for detecting clinically significant prostate cancer (p 21-22).  These arguments have been reviewed but have not been found completely persuasive. Although the arguments is persuasive for the claims that require a determination of increased risk of prostate cancer and treating, claim 14 only requires determining expression level.  The reply asserts that the in situ hybridization is different with regard to the methods of RISH and FISH, however, the claims only requires mRNA expression level in RNA in situ hybridization.  As the art suggests that RNA expression can be determined, it would be obvious that one can perform in situ hybridization as suggested by Goel.
Conclusion
Claim 19 is free of the art.
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KATHERINE D SALMON whose telephone number is (571)272-3316. The examiner can normally be reached 9-530.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Dave Nguyen can be reached on 5712720731. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.